                        Case 8:20-bk-03608-CPM            Doc 66    Filed 05/21/20    Page 1 of 2
                       UNITED STATES BANKRUPTCY COURT
                          MIDDLE DISTRICT OF FLORIDA


                                         PRO MEMO

                                                               05/21/2020 04:00 PM
                                                               COURTROOM 8B
HONORABLE CATHERINE MCEWEN
CASE NUMBER:                                                   FILING DATE:
8:20-bk-03608-CPM                        11                      05/06/2020
Chapter 11
DEBTOR:                CFRA Holdings, LLC


DEBTOR ATTY:          Stephen Ravin
TRUSTEE:              NA
HEARING:
1-Application to Retain J. Tim Pruban as Chief Restructuring
Officer Nunc Pro Tunc to Petition Date Filed by Carmen D
Contreras-Martinez on behalf of Debtor CFRA Holdings, LLC
(Doc #20)
2-Expedited Motion to Extend Deadline to File Schedules and
Statements Filed by Carmen D Contreras-Martinez on behalf of
Debtor CFRA Holdings, LLC (Doc #36)
3-Emergency Motion for Approval of Post-Petition Financing and
Authorizing Debtors to Use Cash Collateral Filed by Aaron S
Applebaum on behalf of Debtor CFRA Holdings, LLC (Doc #47)
.

APPEARANCES::

Aaron Applebaum; Carmen Contreras-Martinez; Nathan Wheatley; David Bertenthal; David Catuogno; Daniel Eliades; Kevin King;
Laura Jones; Jeffrey Kucera; Dennis Lewandowski (Listen only); Azid Mazhir (Listen only); Tim Pruban; Craig Rasile; Stephen
Ravin; Michael Reining; Robert Schechter (Listen only); Christine Son (Listen only); Alan Weiner

RULING:

1-Application to Retain J. Tim Pruban as Chief Restructuring
Officer Nunc Pro Tunc to Petition Date Filed by Carmen D
Contreras-Martinez on behalf of Debtor CFRA Holdings, LLC
 (Doc #20): Approved. Order by Applebaum

2-Expedited Motion to Extend Deadline to File Schedules and
Statements Filed by Carmen D Contreras-Martinez on behalf of
Debtor CFRA Holdings, LLC (Doc #36): Granted through June 4, 2020 at noon if absolutely necessary. Bench Order

3-Emergency Motion for Approval of Post-Petition Financing and
                                 Case Number 8:20-bk-03608-CPM                  Chapter 11
                         Case 8:20-bk-03608-CPM            Doc 66      Filed 05/21/20      Page 2 of 2
Authorizing Debtors to Use Cash Collateral Filed by Aaron S
Applebaum on behalf of Debtor CFRA Holdings, LLC (Doc #47): Granted on an interim basis. Hearing to consider continued
use of cash collateral May 29, 2020 at 2:30 p.m. to continue over to June 1, 2020 at 3:45 p.m. if needed. Order by Applebaum

4-Debtor's Application to Employ DJM Realty Services as Real Esate Consultant (Doc #52): Approved. Order by Applebaum

5-Debtor's Motion to Sell Property (Doc #53) set for May 29, 2020 at 2:30 p.m. to continue over to June 1, 2020 at 3:45 p.m. if
needed.


.
Proposed Orders, if applicable, should be submitted within three days after the date of the hearing - Local Rule 9072-1(c). Orders
not submitted by the time of closing will result in motions/objections/applications being denied as moot. This docket
entry/document is not an official order of the Court.




                                  Case Number 8:20-bk-03608-CPM                      Chapter 11
